DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al (U.S. Pub. No. 20200000263).
Regarding Claim 7, Peng et al. discloses an appliance comprising: a vessel 1 (figure 1) including at least one vessel handle 120 (figure 2), the at least one vessel handle including a first electrical connection 12 (figure 2); a lid 2 (Figure 1) including at least one lid handle 220 (Figure 2), the lid handle including a second electrical connection 22 (Figure 2); and wherein when the at least one vessel handle and the at least one lid handle are aligned with one another (Figure 1), the first electrical connection and the second electrical connection are in electronic communication with one another (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. Pub. No. 20200000263) in view of Schniedt (IT1057311).
Regarding Claim 1, Peng et al. discloses an appliance comprising: a vessel 1 (figure 1) including at least one vessel handle 120 (Figure 2), the at least one vessel handle including electrical connection 12 (Figure 2); a lid 2 (Figure 2) including at least one lid handle 220 (figure 2), the lid handle including at least one electrical connection 22 (Figure 2); and wherein when the at least one vessel handle and the at least one lid handle are aligned with one another, the vessel and the lid are in electronic communication with one another (figure 1).  Peng et al. does not disclose the lid handle including at least one plug (electrical connection) and the vessel handle including a socket (electrical connection), the at least one plug is receivable in the socket such that when the at least one plug is engaged in the socket.  However, Schniedt teaches the lid handle including at least one plug (electrical connection; 44 (figure 2)) and the vessel handle including a socket (electrical connection, 27 (figure 2)), the at least one plug is receivable in the socket such that when the at least one plug is engaged in the socket (Figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng et al. to include a plug and socket, as taught by Schniedt, in order to provide a strong electrical connection. 
Regarding Claim 13, Schniedt teaches the first electrical connection is a socket 27 (figure 2).
Regarding Claim 14, Schniedt teaches the second electrical connection is a plug 44 (figure 2).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. Pub. No. 20200000263) in view of Wooderson et al. (U.S. Patent No. 6669047).
Regarding Claims 8 and 9, Peng et al. teaches all the limitations substantially as claimed except for the vessel includes two vessel handles and two lid handles.  However, Wooderson et al. teaches the vessel includes two vessel handles and two lid handles (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng et al. to include two lid and vessel handles, as taught by Wooderson et al., in order to easily transport the lid and vessel.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. Pub. No. 20200000263) in view of Schniedt (IT1057311) and Wooderson et al. (U.S. Patent No. 6669047).
Regarding Claims 2 and 3, Peng et al. and Schniedt teach all the limitations substantially as claimed except for the vessel includes two vessel handles and two lid handles. However, Wooderson et al. teaches the vessel includes two vessel handles and two lid handles (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng et al. and Schniedt to include two lid and vessel handles, as taught by Wooderson et al., in order to easily transport the lid and vessel.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733